ORDER
This matter came before the Court on the Joint Petition for Reprimand by Consent submitted by the Attorney Grievance Commission of Maryland, Petitioner, and Winston W. Tsai, Respondent. The Court having considered the petition, it is this 21st day of August, 2003,
ORDERED, by the Court of Appeals of Maryland, that the Respondent, Winston W. Tsai, be, and hereby is, reprimanded for his violation of Rules 1.1, 1.3, 1.4 and 8.4(d) of the Maryland Rules of Professional Conduct by his neglectful handling of two immigration matters.